Case 2:21-cv-01711-JAD-EJY Document 1-2 Filed 09/16/21 Page 1 of 5




                      Exhibit “A”
                       Plaintiff's Complaint
     Case 2:21-cv-01711-JAD-EJY Document 1-2 Filed 09/16/21 Page 2 of 5
                                                                               Electronically Filed
                                                                               7/1/2021 2:30 PM
                                                                               Steven D. Grierson
                                                                               CLERK OF THE COU

     COMP
     CHARLES S. JACKSON,ESQ.
2
     Nevada Bar No. 13158
3    HICKS & BRASIER, PLLC
     2630 S Jones Blvd.                                                   CASE NO: A-21-8372 9-C
4    Las Vegas, Nevada 89146                                                         Departme t4
5
     T:(702)628-9888
     F:(702)960-4118
6    E-Mail: cjackson@lvattorneys.com
     Attorneyfor Plaintiff
7

8
                                           DISTRICT COURT

9                                    CLARK COUNTY,NEVADA
10
       MIRIAM SANTANA GARCIA,                          )          CASE NO.:
11                                                     )          DEPT. NO.:
                            Plaintiff,                 )
12     vs.                                             )
                                                       )
13
       WALMART,INC a Foreign Corporation;              )
14     DOES 1-20 and ROE BUSINESS                      )
       ENTITIES 1-20, inclusive,                       )
15                                                     )
                            Defendants.                )
16
                                                       )
17
                                              COMPLAINT
18
       •     MIRIAM SANTANA GARCIA (hereinafter "Plaintiff'), by and through his attorney of
19
     record, CHARLES S. JACKSON, ESQ., of HICKS & BRASIER, PLLC,complains
20
     and alleges against WALMART,INC (collectively "Defendants"), as follows:
21

22
                                         GENERAL ALLEGATIONS
23
             1.    That Plaintiff MIRIAM SANTANA GARCIA (hereinafter "Plaintiff') is, and at
24
     all times mentioned herein was, a resident of the County of Clark, State of Nevada.
25
             2.    That Defendant WALMART,INC (hereinafter referred to as"WALMART"),was
26
     and is a Foreign Corporation operating in the County of Clark, State of Nevada.
27
             3.    That the true names and capacities ofthe Defendants designated herein as DOE or
28



                                                       1



                                     Case Number: A-21-837259-C
     Case 2:21-cv-01711-JAD-EJY Document 1-2 Filed 09/16/21 Page 3 of 5




 1   ROE Business Entities are presently unknown to Plaintiff at this time, who therefore sues said
2    Defendants by such fictitious names. When the true names and capacities ofthese defendants are
3    ascertained, Plaintiff will amend this Complaint accordingly.
4           4.      That on, or about, June 7, 2020, Plaintiff was an invitee at a WALMART #2838
5    store located at 5545 Simmons St., North Las Vegas, NV 89031 (hereinafter referred to as the
6    "Property").
7           5.      That Defendants designated herein as DOE or ROE Business Entities are othe
8    owners, operators, managers, controllers, designers, maintenance providers, and/or otherwis
9    responsible for building and/or maintaining the subject Property.
10          6.      That, at all times pertinent, Defendants were agents, servants, employees, or joint
11   venturers of every other Defendant herein, and at all times mentioned herein were acting within
12   the scope and course of said agency, employment, or joint venture, with knowledge and
13   permission and consent of all other named Defendants.
14          7.      On, or about, June 7, 2020, Plaintiff tripped on a mat which was folded over and
15   allowed to remain on the floor, causing injury to Plaintiff (hereinafter referred to as the
16   "Dangerous Condition").
17          8.      At all times relevant, Defendants owned and/or operated the Property.
18          9.      At all times relevant, Defendants maintained and were in control of the Property,
19   and the subject Dangerous Condition, which was on the Property, where Plaintiff was injured.
20          10.     Upon information and belief, the Dangerous Condition was caused as a direct
21   result ofthe Defendants' failure to maintain the Property in a reasonable and safe manner.
22          1 1.    Defendants had actual notice, actual knowledge, constructive notice, and/or knew
23   or should have known of the Dangerous Condition.
24          12.     That as a direct and proximate result of the negligence of Defendants, Plaintiff
25   sustained serious injuries and suffered great pain of body and mind,some of which conditions are
26   permanent and disabling, all to Plaintiffs general damage in an amount in excess of Fifteen
27   Thousand Dollars ($15,000.00).
28



                                                     2
     Case 2:21-cv-01711-JAD-EJY Document 1-2 Filed 09/16/21 Page 4 of 5




 1           13.    That as a direct and proximate result of the negligence of Defendants, Plaintif
2    received medical and other treatment for the aforementioned injuries, and that said services, care,
3    and treatment are continuing and shall continue in the future, all to the damage ofPlaintiff damage
4    in an amount in excess of Fifteen Thousand Dollars ($15,000.00).
5            14.    That as a direct and proximate result ofthe negligence of Defendants, Plaintiff has
6    been required to, and has limited, occupational and recreational activities, which have caused, an
7    shall continue to cause, Plaintiff a loss of earning capacity, lost wages, physical impairment,
8    mental anguish, and loss of enjoyment of life, in a presently unascertainable amount.
9            15.    That as a direct and proximate result of the aforementioned negligence of al
10   Defendants, Plaintiff has been required to engage the services of an attorney, incurring attorney's
11   fees and costs to bring this action.
12                                     FIRST CAUSE OF ACTION
13                                             (Negligence)
14           16.    Plaintiff incorporates paragraphs 1 through 15 of the Complaint as though sai
15   paragraphs were fully set forth herein.
16           17.    That Defendants owed Plaintiff a duty of care to operate the Property in
17   reasonable and safe manner.
18           18.    That Defendants breached that duty of care by creating, or allowing to be create
19   and failing to remedy, the Dangerous Condition and failing to mitigate the dangers of sai
20   condition or warn Plaintiff of said Dangerous Condition.
21           19.    That Defendants owed Plaintiff a duty of care to warn Plaintiff ofthe non-obvious
22   and dangerous condition.
23           20.    That Defendants breached this duty of care by failing to warn Plaintiff of the non-
24   obvious and dangerous condition.
25           21.     As a direct and proximate result ofthe negligence ofDefendants,Plaintiff has bee
26   damaged in an amount in excess of Fifteen Thousand Dollars ($15,000.00).
27

28
     Case 2:21-cv-01711-JAD-EJY Document 1-2 Filed 09/16/21 Page 5 of 5




 1           WHEREFORE,Plaintiff, expressly reserving the right to amend this complaint prior to or
2    at the time of trial of this action to insert those items of damage not yet fully ascertainable, prays
3    judgment against all Defendants, and each ofthem, as follows:
4            1.     For general and special damages sustained by Plaintiff in an amount in excess of
5                   $15,000.00;
6           .1.     For reasonable attorney's fees and costs;
7           2.      For interest at the statutory rate; and
8           4.      For such other relief as the Court deems just and proper.
9
            DATED THIS 1st day of July, 2021.
10

11                                                         HICKS & BRASIER, PLLC

12                                                       /s/ Charles S. Jackson
13
                                                         CHARLES S. JACKSON, ESQ.
                                                         Nevada Bar No. 13158
14                                                       2630 S Jones Blvd.
                                                         Las Vegas, Nevada 89146
15
                                                         Attorneyfor Plaintiff
16

17

18

19

20

21

22

23

24

25

26

27

28



                                                       4
